DETAILED ACTION
Representative Figures

    PNG
    media_image1.png
    469
    554
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    450
    633
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    452
    729
    media_image3.png
    Greyscale

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Original claims 1-18, drawn to a SEPARATION DEVICE, classified in class B01D, subclass 21/0084.
II.	Original claims 19-20, drawn to a METHOD OF SEPARATING CONTAMINANTS FROM CONTAMINATED WATER, classified in class B01D, subclass 37/00.
Election of Species
This application contains claims and/or disclosure directed to the following patentably distinct, mutually exclusive species:
Species
Corresponding Drawing Figure
1
2
2
3
3
4


Election/Restrictions
Applicant's election with traverse of Group I and Species 1 (corresponding to identified Fig. 2)  in the reply filed on June 3, 2022 is acknowledged.  The traversal is on the ground(s) that there is no burden in examining the method claims since they have been made dependent on claim 1 and the species are not mutually exclusive.  This is not found persuasive because making the method claims dependent on the apparatus claims does not alleviate the additional search burden, or the examination burden, since examination of both involves divergent paths, one focusing on structure and the other focused on method steps related to contaminated water filtration. Moreover the amendment making the method claims dependent on the apparatus claims, raises significant 112 concerns not existent when the method claims were not dependent on the apparatus claims. The traversals related to the election of species requirement have also been carefully considered, but not found persuasive. The examiner disagrees that the species depicted in Figures 2-4 are not mutually exclusive as argued. Figure 4 depicts a piston as opposed to the auger as depicted in the species shown in Figures 2-3. Moreover, the species depicted in Figure 3 is not seen to depict merely “optional” additional structure, but fundamentally different and patentably distinct structure. The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
Claims 1-2,7-9,11-12 and 18  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1-2,7-9,11-12 and 18, the use of the terms "preferably" in claims 1-2,7-9,11-12 and 18, and “such as” in claim 2, render the claims indefinite. Use of the term “preferably” in these claims and expression “such as” in claim 2, renders the claims indefinite because the metes and bounds of patent protection sought are not clearly set forth.  It is unclear whether claims reciting the term “preferably,” are intended to be limited by the broader or narrower language.  Additionally, this language fails to put potential infringers on notice as to what constitutes infringement. A narrower range or preferred embodiment may also be set forth in a dependent claim.
It is unclear what is intended by, “a presser for compressing and/or dewatering contaminants separated from the contaminated water.” It is unclear how the “contaminants separated from the contaminated water” come to be in existence?
With respect to the recitation, “wherein, the gas inlet is arranged to supply gas substantially through the filter, preferably completely through the filter,” it is completely unclear to what the recitation “filter” refers to.
The structural interrelationship between the various claimed components is unclear. They lack nexus, rendering the claim vague and indefinite.
Claim Rejections - 35 USC § 102
Claims 1-2,7-9,11-12 and 18 are rejected under 35 U.S.C. 102(A1/A2)as being anticipated by ROMO (US 5,558,764). ROMO discloses “presser” - auger 18, filters – at least components 24, and gas inlet 16. Also see the column and line numbers references in the “INTERNATIONAL-TYPE SEARCH REPORT” referenced below identifying claims 1-2,7-9,11-12 and 18 as being anticipated (i.e., identified as an “X” reference) by ROMO. As best understood (see 112 rejections above) ROME is seen to meet the limitations of claims 1-2,7-9,11-12 and 18.

    PNG
    media_image4.png
    632
    787
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    766
    506
    media_image5.png
    Greyscale

Cited Art
Applicant is urged to carefully review the cited art to appreciate what it teaches before filing a response in this very crowded art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Robert James Popovics whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776